Citation Nr: 1455956	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an ankle/foot disability to include as secondary to service-connected residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran's initial claim was for service connection for a right foot disability, to include as secondary to the service-connected residuals of a left knee injury.  The medical evidence of record indicates that the Veteran is currently diagnosed with bilateral pes planus, bilateral ankle arthritis, bilateral equinus, gout of the right foot and plantar fasciitis of the right foot.  The Veteran is claiming that his current foot and ankle conditions are related to his service-connected left knee condition.  See Veteran's Notice of Disagreement, January 2008; see also Veteran's Statements in Support of Claim, May 2007, February 2009, and March 2012.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board has recharacterized the claim as entitlement to service connection for an ankle/foot disability to include as secondary to service-connected residuals of a left knee injury, as styled on the title page. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2011 Board videoconference hearing.  The hearing transcript is of record.  

The Board remanded the case in February 2012.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the Virtual VA paperless claims processing system reveals the Veteran's October 2014 appellate brief and records from the Cleveland VA Medical Center (VAMC).  The Veterans Benefits Management System (VBMS) paperless claims system does not contain any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in February 2012 in order to obtain a VA examination to clarify the etiology of the Veteran's foot condition and whether it was aggravated by his service-connected left knee disorder.  

A VA foot examination was conducted in March 2012.  The examiner found that in addition to flatfoot, the Veteran had been diagnosed with plantar fasciitis of the right foot.  The VA examiner then opined that as the Veteran's plantar fasciitis was a natural phenomenon and as the Veteran's gout and flatfoot were not service-connected, it was less likely than not that the Veteran's foot condition was related to or aggravated by his service knee condition.  This opinion is inadequate as the examiner did not indicate why the plantar fasciitis is a "natural" phenomenon or an  adequate rationale for finding no nexus between that the Veteran's plantar fasciitis and his service-connected left knee condition.  The fact that gout and flatfoot are not service-connected is immaterial to that question.  Additionally, the VA examiner failed to provide any opinion regarding the etiology of the other diagnosed foot conditions- gout and flatfoot.  Thus, a remand is required in order to obtain an adequate VA examination on these issues.  See Stegall, 11 Vet. App. at 270-71.

The record contains conflicting evidence regarding whether or not the Veteran's flatfoot condition is congenital.  See Supplemental Statement of the Case, May 2011 ("The records also show you have bilateral pes planus (flat feet), which is a congenital condition."); see also Cleveland VAMC, Podiatry Consultation, April 2007 (impression of pes planus with a finding of family history being noncontributory).  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOPGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Thus, a VA medical opinion is needed to determine whether the Veteran's currently diagnosed flatfoot condition is a congenital disease or defect.

The Board further notes that the Veteran's bilateral flatfoot condition was documented upon his entry into service.  See Report of Medical Examination, December 1967 (finding that the Veteran's feet were abnormal); see also Report of Medical History, December 1967 (notation of a history of foot trouble).  As the Veteran's flatfoot  was noted on his service entrance examination, it is considered a pre-existing condition.  38 U.S.C.A. §§ 1111, 1137.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The burden falls on the Veteran to establish aggravation.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402. 

The Veteran's representative argued that service connection should be granted at this point because the Veteran's flatfoot condition was asymptomatic at enlistment, but symptomatic at separation.  The official records do not show that.  Pes planus was documented at enlistment and separation.  At enlistment, the examiner characterized the condition as "symptomatic" and assigned a "2" on the physical profile for lower extremities.  At separation, the same examiner characterized the pes planus as "asymptomatic" on the Report of Medical History and "only mildly symptomatic" on the accompanying report of physical examination.  The examiner assigned a "1" on the physical profile for lower extremities at enlistment.  Despite the representative's argument, it is not clear that the Veteran's pes planus was aggravated by service.  

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, (1995); Crowe v. Brown, 7 Vet. App. 238 (1994).  Thus, a medical opinion is needed.  See 38 C.F.R. § 3.159(c)(4).

Given the Board's recharacterization of the Veteran's claim as entitlement to service connection for an ankle/foot disability, it is also necessary to obtain a medical opinion as to whether the Veteran's diagnosed ankle conditions (arthritis and equinus) were caused or aggravated by his service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").

The record shows that the Veteran has been receiving treatment for his foot and ankle conditions from the Cleveland VAMC.  The most recent Cleveland VAMC records in the file date from August 2012.  Therefore, it is necessary to request any additional VA treatment notes from the Cleveland VAMC.  See 38 C.F.R. § 3.159(c)(2).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for foot and ankle conditions since August 2012.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Cleveland VAMC.

2.  After completion of the foregoing, schedule the 
Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any foot and/or ankle condition(s).  The claims file, including a copy of this remand, must be made available to the reviewing examiner.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Identify all ankle and foot conditions present.  The examiner must discuss the medical records showing the Veteran's prior diagnoses of pes planus, plantar fasciitis, gout, ankle arthritis and equinus.

(b)  Is the Veteran's pes planus a congenital abnormality?  If so, is it a congenital defect or congenital disease? 

Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990).

(c) If the Veteran's pes planus is a congenital "defect," was there any superimposed disease or injury in connection with the congenital defect.  If so, the examiner should express an opinion as to whether the identified superimposed disease or injury is related to the Veteran's active military service.

(d) If the Veteran's pes planus is a congenital "disease," was the pes planus aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.  Compare enlistment and separation examinations.  

(e) Is it at least as likely as not (a 50 % or higher degree of probability) that any currently diagnosed foot and/or ankle disabilities are proximately due to or the result of his service-connected left knee condition?

(f) Is it at least as likely as not (a 50 % or higher degree of probability) that any currently diagnosed foot and/or ankle disabilities were aggravated (permanent worsening beyond normal progression) by his service-connected left knee condition?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the foot and/or ankle disability present (i.e., a baseline) before the onset of the aggravation. 

The VA examiner is requested to provide a thorough rationale for all opinions provided that reflect consideration of both lay and medical evidence.  The examiner's rationale must address the March 2012 VA medical opinion currently of record.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

